Citation Nr: 1510766	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  10-11 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left arm injury.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities.  

4.  Entitlement to service connection for shortness of breath with syncope (hyperventilation syndrome).

5.  Entitlement to service connection for a psychiatric disorder other than PTSD, (also claimed as service connection for a neurosis disorder/neurotic nervous condition).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1967 to Janaury 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2006, April 2008, and November 2009 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Houston, Texas. 

The Veteran appeared at a videoconference hearing at the RO in December 2014.  A transcript of the hearing is of record.  

The issues of service connection for shortness of breath with syncope (hyperventilation syndrome) and service connection for a psychiatric disorder other than PTSD, (also claimed as service connection for a neurosis disorder/neurotic nervous condition) are remanded to the Agency of Original Jurisdiction (AOJ) via the Appeals Management center (AMC).  The Veteran will be notified if further action is required on his part.  



FINDINGS OF FACT

1.  Any current left arm disorder is not of service origin.

2.  The Veteran does not have a current diagnosis of PTSD.

3.  The Veteran does not have a current diagnosis of peripheral neuropathy of the upper or lower extremities.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left arm disorder are not met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

3.  The criteria for service connection for peripheral neuropathy of the upper and lower extremities are not met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As it relates to the issues of service connection for a left arm disorder, PTSD, and peripheral neuropathy, the RO, in July 2006, July 2008, and November 2008 letters, provided the Veteran with notice that informed him of the evidence needed to substantiate his claims.  The letters also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letters further told him to submit relevant evidence in his possession.  The letters also provided the Veteran with notice as to the disability rating and effective date elements of the claims. 

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, VA examination reports and opinions, and lay evidence.  No additional pertinent evidence has been identified by the claimant.  

The Veteran was afforded a VA examination in December 2012, with the examiner rendering an opinion as to whether the Veteran currently has PTSD.  The Board finds that the VA examination of record is adequate because it was performed by a medical professional, was based on a thorough examination of the Veteran, documents and considers the Veteran's complaints and symptoms, and includes adequate opinion with respect to the diagnosis of the Veteran's claimed disability.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Thus, the Board finds that no further examination is necessary regarding the service connection for PTSD.

As to the necessity for a VA examination as it relates to the issues of service connection for peripheral neuropathy and a left arm disorder, the Board notes that in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

As to the claim for peripheral neuropathy, an examination is not warranted under 38 U.S.C.A. § 5103A(d) because there is no competent evidence of a diagnosis and there is other sufficient medical evidence of record to make a decision.  Moreover, the Veteran was previously informed in the VCAA letter noted above that he needed to provide medical evidence showing the disorders had existed since service.  He has not done so.  The duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, a VA medical examination is not necessary.

As to the necessity for an examination for a left arm disorder, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382 ; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the evidence that the Veteran's claimed disability is related to his military service is based upon conculsionary generalized lay statements of the Veteran, which are unsupported.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative.  The Veteran also appeared at a videoconference hearing before the undersigned Veterans Law Judge in December  2014 in support of his claim.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection-General Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).


Left Arm

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served continuously for ninety days or more during a period of war or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran maintains that he injured his left arm in service and that his current left arm symptoms are related to the injury he sustained in service.  

A review of the Veteran's service treatment records reveals no complaints or findings of a left arm/shoulder disorder.  At the time of the Veteran's Janaury 1969 service separation examination, normal findings were reported for the upper extremities.  On his Janaury 1969 service separation report of medical history, the Veteran checked the "no" boxes when asked if he had or had ever had a trick shoulder; arthritis or rheumatism; or bone, joint, or other deformity.  

Post-service treatment records make no reference to any left arm problems until November 2003, when the Veteran was seen with complaints of an abscess on his left arm.  There were no notations of left arm problems prior to this time.  The Veteran was subsequently diagnosed with arthritis of the left shoulder in 2006.  

At his December 2014 hearing, the Veteran testified that he injured his left arm during AIT training.  The Veteran indicated that he could not remember a specific event when he injured his arm and stated that he could not raise his arms that high.  

The Board finds that the weight of the evidence is against the conclusion that the Veteran's left arm disorder, including arthritis, had its onset in service or the one year presumptive period following service.  While the Veteran reports that he injured his left arm in service, there is no record of such injury in the service treatment records.  The January 1969 separation examination shows normal findings for the upper extremities.  Furthermore, as noted above, the Veteran post-service treatment records confirm that he was not diagnosed with any left arm/shoulder problems until 2003, when he was seen for an abscess on his left arm.  Arthritis was not diagnosed until 2006, more than 35 years following his separation from service.  Therefore, the Board finds that the evidence does not demonstrate an in-service left arm disorder or evidence of arthritis within the one year period following service.  

As to the Veteran's reports that he has had left arm problems ever since his period of service, the Board finds that the contemporaneous evidence shows that the Veteran did not report having left arm problems at the time of his separation from service.  On his January 1969 service separation report of medical history, the Veteran indicated that he had not had any shoulder problems or findings of arthritis or rheumatism.  Moreover, the Veteran did not file a claim for benefits until November 2003, more than 33 years after service, which was for pension.   On that application he did not identify any disability claimed to be related to service.  He indicated that the claim was for pension and reported that high blood pressure, heel spur, left shoulder injury and dizzy spells prevented him from working, indicating that the disabilities began in 1997.  The Veteran indicated in his March 2004 notice of disagreement relating to the denial of his claim for pension benefits, that his left arm problems had begun in 2003.  This suggests to the Board that there was no pertinent left arm problems prior to this time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA benefits in the form of pension and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for service connection for a left arm disorder at the time of the November 2003 application for pension may reasonably be interpreted as indicative of the Veteran's belief that he did not suffer from a left arm condition since service.  Moreover, in his March 2004 notice of disagreement, the Veteran specifically indicated that his left arm problems had begun in 2003.  This contemporaneous evidence outweighs and is more probative than are his assertions voiced years later and in connection with a claim for disability benefits.  The above evidence is more probative than are his assertions, voiced well beyond his period of service, that any claimed left arm disorder is related to his period of service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  For these reasons, the Board concludes that the assertions of left arm symptoms since service are not credible.

The Veteran himself has related his left arm disorders, to include degenerative joint disease, to his active service.  While the Veteran, as a lay person, is competent to describe observable symptoms such as pain and while lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, an opinion as to the etiology and onset of arthritis falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  Lay statements on the question of relating the current degenerative joint disease to service are not competent in the present case, because the Veteran is not competent to state that this disease was incurred in service.  See Davidson, 581 F.3d at 1316 (Fed. Cir. 2009); Kahana, 24 Vet. App. at 433 , n. 4 (2011).  Such diagnoses require clinical or diagnostic testing such as x-ray examination and require knowledge of the complexities of the musculoskeletal system and the various causes of arthritis that the Veteran is not competent to address.

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide medical evidence and/or an opinion relating his current left arm disorder to his period of service.  He has not provided either medical evidence or an opinion to support this proposition.  Furthermore, there is no competent medical evidence of record relating any current left arm disorder to the Veteran's period of service.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a left arm disorder on both a direct and presumptive basis.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


PTSD

PTSD is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable with respect to that claim.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304(f)(3).

A review of the Veteran's service treatment records reveals no complaints or findings of any psychiatric disorders.  At the time of the Veteran's January 1969 service separation examination, normal psychiatric findings were reported.  On his January 1969 service separation report of medical history, the Veteran did check the "yes " box when asked if he had or had ever had nervous trouble of any sort.  In the "physician's summary" section of the report, it was noted that the Veteran had nervousness and that he had had hyperventilation syndrome while in the service.  

Post-service treatment records associated with the claims folder, while containing diagnoses of anxiety disorder, adjustment disorder, cognitive disorder, and a psychotic disorder, do not contain any diagnoses of PTSD.

The Veteran was afforded a VA examination in December 2012.  At the time of the examination, an Axis I diagnosis of psychotic disorder, NOS, was rendered.  Following examination and review of the record, the examiner specifically indicated that the Veteran did not have a diagnosis of PTSD.  The examiner stated that the Veteran did not meet the full criteria for PTSD.  

At the time of the December 2014 hearing, the Veteran indicated that he had not been exposed to any traumatic events while in Vietnam and that he was a switchboard operator while stationed in Vietnam.  

The Board finds that the weight of the evidence does not demonstrate that the Veteran has a current diagnosis of PTSD.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  The weight of the evidence does not demonstrate a current diagnosis of PTSD, thus there is no current disability to attribute to his military service, irrespective of the standard of proof required to establish the occurrence of a stressor in service.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). 

To the extent that the Veteran has indicated that he currently has PTSD, the medical evidence showing an absence of such a disability is of greater probative weight than the Veteran's assertions made during the course of his claim for VA benefits.  Moreover, as the question of diagnosis and causation extends beyond an immediately observable cause-and-effect relationship, he is not competent to render a diagnosis or address etiology in the present case.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, whether the Veteran currently has PTSD, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Consequently, his statements are not competent and probative.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for PTSD, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Peripheral Neuropathy

The claimed upper and lower extremity peripheral neuropathy are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id. 

The diseases presumed to be associated with herbicide exposure include: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this section, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2.  For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange (AO) is generally considered an herbicide agent and will be so considered in this decision. 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232 -243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); Final Rule, 74 Fed. Reg. 21,258-260 (May 7, 2009); Final Rule, 75 Fed. Reg. 53,202 -16 (Aug. 31, 2010). 

Notwithstanding the foregoing, a veteran may still establish service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).  "Of particular relevance to an analysis of medical evidence supporting such a nexus are factors such as whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner."  Polovick v. Shinseki, 23 Vet. App. 48, 53 (2009).  A statistical correlation between AO and a disease not on the presumptive list may not be the only basis for a positive nexus opinion, it may be part of the analysis, but the entirety of the analysis provided by the medical professional must be weighed and considered.  Polovick, 23 Vet. App. at 53-54 .

The Veteran maintains that he currently has peripheral neuropathy of the upper and lower extremities resulting from his exposure to AO. 

The Veteran's service treatment records do not reveal any complaints or findings of peripheral neuropathy of the upper or lower extremities.  At the time of the Veteran's Janaury 1969 service separation examination, normal neurological findings were reported.  On his Janaury 1969 service separation report of medical history, the Veteran checked the "no" box when asked if he had or had ever had neuritis.  There were also no reports or findings of peripheral neuropathy in close proximity to service. 

VA treatment records associated with the claims folder reveal no definitive findings or diagnoses of peripheral neuropathy of the upper or lower extremities. 

At the time of his December 2014 hearing, the Veteran reported that he had not been treated for any peripheral neuropathy and stated that the numbness and tingling in his hands and feet had only started several years ago.  

The Veteran was afforded the opportunity to provide medical evidence and/or an opinion demonstrating that he currently had peripheral neuropathy of the upper and lower extremities related to service, to include by way of exposure to AO.  He has not provided either medical evidence or an opinion to support this proposition.  

In the absence of proof of present disability there can be no valid claim.  See Brammer, supra; See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1110 as requiring the existence of a present disability for VA compensation purposes). 

To be present as a current disability, there must be evidence of the condition at some time during the appeal period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

The medical evidence does not indicate that the Veteran has a current diagnosis of peripheral neuropathy of the upper or lower extremities. 

Based on the above, to the extent that the medical evidence addresses whether the Veteran has a left or right lower and upper extremity peripheral neuropathy, it indicates that he does not.  The Veteran is competent to report his current symptoms, but his reports must be weighed against the medical evidence of record.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Jandreau, supra.  To the extent that the Veteran has indicated that he currently has bilateral upper and lower extremity peripheral neuropathy, the medical evidence showing an absence of such a disability is of greater probative weight than the Veteran's reports made during the course of his claim for VA benefits.  Moreover, as the question of causation extends beyond an immediately observable cause-and-effect relationship he is not competent to render a diagnosis or address etiology in the present case.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, supra, as to the specific issue in this case, whether the Veteran currently has bilateral upper and lower extremity peripheral neuropathy, falls outside the realm of common knowledge of a lay person.  Consequently, his statements as to a current diagnosis of peripheral neuropathy are not probative.  

The weight of the evidence is against a finding that the Veteran currently has a bilateral upper and/or lower extremity peripheral neuropathy.  A necessary element for establishing service connection-evidence of a current disability-has not been shown. 

For the foregoing reasons, the claim for service connection for bilateral upper and/or lower extremity peripheral neuropathy on a direct or presumptive basis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.


ORDER

Service connection for residuals of a left arm injury is denied.  

Service connection for PTSD is denied.  

Service connection for peripheral neuropathy of the upper and lower extremities is denied.


REMAND

As to the Veteran's claim of service connection for shortness of breath with syncope (hyperventilation syndrome), on his January 1969 service separation report of medical history, the Veteran checked the "yes" boxes when asked if he had or had ever had shortness of breath, sinusitis, and dizziness or fainting spells.  In the "physician's summary" section of the report, it was noted that the Veteran had hyperventilation syndrome.  At the time of his December 2014 hearing, the Veteran reported having had sinus/breathing problems since service.  To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of any respiratory/breathing and/or sinus problems.  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Veteran's reports of symptoms since service may satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  Given the foregoing, the Veteran should be afforded a VA examination to determine the nature and etiology of any current respiratory/sinus problems and their relationship, if any, to his period of service.  

As to the issue of service connection for a psychiatric disorder other than PTSD, also claimed as a neurosis disorder/neurotic nervous condition, that the Veteran, on his Janaury 1969 service separation report of medical history, checked the "yes" boxes when asked if he had or had ever had nervous trouble of any sort and periods of unconsciousness.  

While the Veteran was afforded a VA psychiatric examination in December 2012, which resulted in a diagnosis of psychotic disorder, NOS, with the examiner indicating that it was not related to the Veteran's period of service, the examiner also stated that the Veteran had a history of anxiety disorder, which was currently in remission at the time of the examination.  This was based upon the Veteran's denial of symptoms of worry, panic, or other anxiety spectrum symptoms.  As such, he found the anxiety disorder in full remission.  

Evidence added to the record subsequent to the examination demonstrates continued diagnoses of anxiety disorder, NOS, in numerous treatment records.  Moreover, a review of the Veteran's treatment records prior to the December 2012 VA examination reveals that the Veteran's anxiety problems were, in part, related to his health problems.  The Veteran was initially assigned a 100 percent disability evaluation for prostate cancer and 100 percent disability evaluations for subsequent metastases.  Given the above, the Veteran should be afforded a VA examination to determine the nature and etiology of all current psychiatric diagnoses other than PTSD which may be present and their relationship, if any, to the Veteran's period of service and/or any service-connected disorders.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records and associate with the record.

2.  The Veteran should be afforded a VA examination to assist in determining the nature and etiology of any shortness of breath/respiratory disorders and/or sinus disorders.  All indicated tests and studies should be performed and all findings should be reported in detail.  The entire record should be made available to the examiner for review and the examiner should note such review in his/her report. 

As to shortness of breath/respiratory disorders, the VA examiner is requested to identify any current respiratory disorders, and give the following opinion: 

Is it at least as likely as not (50 percent probability or greater) that any shortness of breath/respiratory disorder had its onset in service or is otherwise related to service? 

As to any sinus disorder, the VA examiner is requested to identify any current sinus disorder, and give the following opinion: 

Is it at least as likely as not (50 percent probability or greater) that any sinus disorder had its onset in service or is otherwise related to service?

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder(s), other than PTSD, which may be present.  The entire record should be made available to the examiner and the examiner should note such review in his/her report.  All indicated tests and studies should be performed and all findings should be reported in detail.  The examiner must delineate all diagnoses reached to account for the Veteran's psychiatric symptomatology.  The examiner must also express an opinion as to whether any psychiatric disorder(s) found on examination, are at least as likely as not had its onset in service or  is related to the Veteran's period of service.  

If not, is it at least as likely as not (50 percent probability or greater) that any current psychiatric disorder is aggravated (permanently worsened) by any service-connected disorders?  If aggravation is found, the examiner should, to the extent possible, identify the baseline level of severity of the psychiatric disability before the onset of aggravation.

"Aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

A rationale should be provided for each opinion that is rendered.

3.  Following the completion of the above to the extent possible, the RO should readjudicate the remaining claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J .Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


